Citation Nr: 1409685	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-27 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Kalisse Anderson, Associate Counsel 


INTRODUCTION

The Veteran (appellant) had active military service from June 1960 to March 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The Veteran testified before a VA Decision Review Officer (DRO) at a June 2009 hearing conducted at the RO.  A transcript of the hearing is of record.  

The Board concludes the appeal is ripe for appellate review.  The Veteran, through his representative, submitted additional evidence in April 2010.  The representative waived RO consideration of the evidence at that time.  The Veteran requested a hearing before the Board in December 2009.  In February 2014, the Veteran sent a letter withdrawing his hearing request.  38 C.F.R. §§ 20.704, 20.1304 (2013).


FINDING OF FACT

The Veteran's sleep apnea was not incurred in or aggravated by service.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Legal Criteria

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000).  

The Board must assess the competency, credibility and probative weight of the relevant evidence, both lay and medical, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has sleep apnea that has been continuously present since service.  For the reasons that follow, the Board finds that the preponderance of the evidence is against a finding that the Veteran's sleep apnea was incurred or aggravated by service.  The Board concludes that entitlement to service connection for sleep apnea is not warranted. 

The Veteran was diagnosed with mild obstructive sleep apnea during a July 2006 sleep study and is currently treated at VA for sleep apnea.  The current disability is well established.  See Shedden, 381 F.3d at 1167.

The Veteran has submitted a statement in support of his claim from his wife and they testified at his hearing in June 2009 regarding what they consider to be symptoms of sleep apnea they witnessed or experienced during service.  The Veteran and his wife contend that these disturbances have continued to the present and are the same as those on which his current diagnosis is based.  Specifically, the Veteran and his wife report that the Veteran would periodically would stop breathing in his sleep.  See e.g. June 2009 Hearing Transcript; see also February 2008 Statement in Support of Claim from Wife.  The Veteran also testified that he believed this sleep apnea could stem from mercury exposure during service.  

Lay persons are generally competent to report their experiences.  The Board finds that the lay evidence of in-service sleep disturbances is an in-service event to which a current disability could be related.  The second element of service connection is established.  Shedden, at 1167.  

After a full review of the evidence, the Board finds that the preponderance of the evidence demonstrates that the Veteran's current sleep apnea is not related to service.

The Veteran has sought in several statements to qualify himself and his wife as competent to offer medical evidence.  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Those witnesses who are not qualified to offer competent medical evidence are lay witnesses.  38 C.F.R. § 3.159(a)(2).  For the reasons that follow, the Board finds that the Veteran and his wife are not competent to provide medical evidence in this case and will consider their statements and testimony to be lay evidence.  

The Veteran and his wife testified in June 2009 that they both served in the military as Navy corpsmen.  The Veteran's DD 214 indicates that his Military Occupational Specialty (MOS) had a civilian equivalent of a nurse aide (medical service).  The Veteran's DD 214 shows that he completed a four month preparatory course at Hospital Corps School from October 1960 to February 1961 and a NTC course.  He later served at the Naval Hospital at Camp Pendleton.  He and his wife testified that they served at Camp Pendleton together.  Thus, the Veteran and his wife have had some medical training and experience.  

The Board finds that the training and experience a Navy Corpsman receives are not sufficient to render the Veteran and his wife competent medical witnesses in this case.  First, the medical training a corpsman receives is basic.  The Veteran's DD 214 shows that he had completed only a high school education at induction, and then received a four month preparatory course to be a corpsman.  The Board finds that corpsman training results in only the most minimal level of training.  Second, the Veteran and his wife had very low Military Occupational Specialty (MOS) ratings.  The Veteran's wife testimony indicates that they met in service and separated from service at about the same time.  The Veteran's wife did not supply her rating or length of experience.  The Board is left without a foundation to establish the Veteran's wife experience, but assumes that is it approximately equivalent to the Veteran's.  The Navy Hospital Corps enlisted ratings are recruit, apprentice, corpsman third, second, and first class, with higher ratings of chief, senior chief, and master chief.  The Veteran separated from service as a HM3, or hospital corpsman, third class.  His wife's rating is assumed equivalent to his.  HM3 is the lowest rating of a naval corpsman, showing a low level of experience for both the Veteran and his wife.  Third, a corpsman is not competent to offer medical diagnoses, statements, or opinions.  Doctors and certain qualified nurses are generally competent to offer diagnoses, statements, and opinions.  The DD 214 shows that the civilian equivalent to a HM3 is a nurse aide.  There is no indication that the equivalent to a nurse aide is in any way qualified to offer that level of medical assessment.  Finally, and as will be discussed at greater length below, a June 2009 VA neurology consultation note states that medical science now knows that patients in their 20's can develop sleep apnea, but that was probably unknown in the 1960's.  Given that medical knowledge relevant to the specific disorder at issue in this case was developed after the Veteran and his wife's training and experience, that training and experience could not have given them the medical background necessary to know, understand, or apply the relevant medical principles at issue here.  In light of the foregoing, the Board finds that the Veteran and his wife lack the education, training, and experience to offer competent medical evidence.  For the purposes of this decision, the Board will consider them lay witnesses.  38 C.F.R. § 3.159(a).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although lay observers are competent to give evidence about what they experience, they are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The distinction between sleep apnea and the observations of sleep disturbance is very significant in this case.  The Veteran was not diagnosed on the basis of his report of sleep disturbance.  A diagnosis was offered only after a 2006 sleep study, which indicates that even an ordinary clinical examination or observation would not be enough to diagnose sleep apnea.  Indeed, the sleep study included frontal and occipital electroencephalography (EEG), electrooculogram (EOG), submentalis electromyelogram (EMG), nasal and oral airflow, thoracic wall motion, anterior tibialis EMG, continuous electrocardiogram (EKG), oximetry, pressure, and video recording.  Thus, the Veteran's descriptions of his lay symptoms did not support a later diagnosis by a medical professional.  Much more precise evidence was required.  Furthermore, the Veteran would have been asleep for all of the relevant observations.  Thus, he is competent only to report that others have told him about his sleep disturbances.  In light of the foregoing, the Veteran and his wife are only competent to report observations of sleep disturbance, but not sleep apnea, during service.  While this is evidence in favor of the claim, it is of limited probative value.  

The Board turns to the medical evidence regarding nexus.  The Board notes that, unlike the statements and testimony from the Veteran and his wife, the evidence cited below as medical evidence has been offered by medical doctors and nurse practitioners who are qualified to offer medical diagnoses, statements, and opinions.  See Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009)(the Board may presume the competence of certain examiners).

The Veteran's service treatment records do not support his claim.  There is no reference to a chronic sleep or respiratory disorder during service.  At a March 1964 physical examination given at separation, he denied any abnormalities with his sinuses, mouth, or throat on his Report of Medical Examination.  

The Veteran submitted an April 2008 statement from Dr. W.F.  The doctor stated that the Veteran was first diagnosed with obstructive sleep apnea in 2006.  Based on the statements from the Veteran's wife, Dr. W.F. determined that it was more likely than not that he had obstructive sleep apnea for a number of years prior to the time of his eventual diagnosis and treatment, probably dating back until the 1960's.  

The Board affords the April 2008 opinion little probative weight.  The opinion is couched in terms that do not refer to service or specific service events.  Moreover, the Veteran separated from service in 1964.  W.F.'s comment that the sleep apnea "probably" dated back to the 1960's is imprecise.  The Board would be required to speculate that the doctor meant the Veteran's service, ending in 1964.  This opinion is afforded minimal probative value.

In June 2009, the Veteran went for a private neurology consult to determine the cause of his Cheyne-Stokes respirations.  Dr. C.S. determined that it was difficult at that point in time to state what was the cause of the Veteran's Cheyne-Stokes respirations.  C.S. reported that the Veteran's wife reported that the Veteran had a problem with sleep apnea during service in 1962.  Based on the Veteran's wife statement, C.S. indicating that the pattern continued and was recently diagnosed as Cheyne-Stokes breathing.  C.S. provided no other comment relating the sleep apnea to service.  

Evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  Leshore v. Brown, 8 Vet.App. 406, 409 (1995).  C.S. repeated the Veteran's history of lay symptoms as provided by the Veteran's wife; the June 2009 consultation report does not offer additional medical comment relating the sleep apnea to any incident of service.  The Board finds that, to the extent nexus evidence is offered, the June 2009 consultation report is not competent medical evidence.  It is cumulative lay evidence, which the Board has already found to be of minimal probative value.

The Veteran's post-service VA treatment records contain little evidence pertinent to the nexus issue.  In February 2002, the Veteran present at the VA for his first ambulatory care appointment at the VA hospital and he reported, "he does sleep well at night, he feels rested without fatigue."  No episodes of snoring or apnea reported.  In June 2006, the Veteran reported to the VA with possible sleep apnea.  He was given a CPAP machine and was scheduled for a sleep study.  A sleep study was conducted on the Veteran in July 2006.  The examiner diagnosed the Veteran with mild obstructive sleep apnea.  Additionally, it was noted that the Veteran had a Cheyne-Stokes respiration pattern, but no pathology was given.  It was at this time, that the sleep study examiner recommended him for see a specialist to investigate the cause of his Cheyne-Stokes respirations.  In February 2007, the Veteran was seen for a follow up appointment for his sleep apnea at the VA hospital.  In May 2009, the Veteran presented with his first visit to the sleep clinic at the VA.  At this time, the Veteran was diagnosed with mild sleep apnea.  These treatment records do not provide nexus evidence regarding the Veteran's sleep apnea.  

The Veteran was seen by VA for a primary care visit in February 2008.  The Veteran's wife again reported that the sleep disturbance symptoms of sleep apnea dated to 1961 when the Veteran was on active duty.  On this basis, the examiner, a nurse practitioner, indicated that she thought the sleep apnea was at least as likely as not related to service.  

In June 2009, the Veteran presented at the VA for neurology consult.  This examiner stated that "based on the patient's history, which was corroborated by his wife, the patient's current diagnosis of sleep apnea appears to have originated in 1962 and that it went untreated until 2006."  

The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Both the February 2008 and June 2009 VA opinions relied on the reported history but did not explain the rationale for the conclusions.  These are inherently inadequate opinions.  Id.  

In October 2009, the Veteran was afforded a VA examination in conjunction with his sleep apnea claim.  The examiner provided the following diagnosis, impression and etiology with a rationale.  The examiner stated that he found no signs, symptoms, objective clinical findings, diagnosis or treatment referable to sleep apnea during the Veteran's military service.  Further, the examiner concluded that the Veteran's sleep apnea likely did not have its origins during the Veteran's period of military service.  The examiner based his conclusion on the following evidence.  There is no report of sleep problems upon entrance into service.  There are no reports of sleep issues in the Veteran's service treatment records and there were no reports or medical evidence reporting sleep complaints or issues until 2006.  The examiner further stated that the Veteran had 235 CPRS notes (VA treatment notes) dating back to January 2001 and the Veteran visited a VA hospital or clinic 90 times between 2001 and 2006 before mentioning any symptoms of sleep apnea.  The examiner also reviewed VA treatment notes from January 2001, wherein the Veteran stated, "he does sleep well at night, he feels rested without fatigue.  No episodes of snoring or apnea reported."  The examiner commented on the fact that the Veteran has only been diagnosed with mild sleep apnea and states, "had the Veteran had sleep apnea for 42+ years, symptoms in 2006 would have been more likely than not more severe and not diagnosed as 'at least mild obstructive sleep apnea'."  Lastly, the examiner comments on the Veteran's theory that mercury vapor exposure may have caused his sleep apnea.  "Regarding the mercury vapor exposure.  This is subjectively reported by the [V]eteran with no verification of authenticity.  Again had the Veteran been exposed to mercury vapors and had those 60-64 mercury vapors caused sleep apnea, then it would seem more likely than not that symptoms of sleep apnea would have been present prior to 2006.  This latent onset of symptoms due to mercury vapors (sleep apnea) lacks logic."  

The Board finds that the etiology opinion provided by the VA examiner in October 2009 to be more probative to the instant claim and to outweigh the Veteran and his wife's contentions and the opinions of a nexus.  The October 2009 VA opinion not only considered the Veteran and his wife's contention, but also the natural progress of sleep apnea, finding that the objective evidence should have been more severe had the Veteran suffered from sleep apnea for 42 or more years.  The positive nexus given by Dr. C.S. in April and June 2009 and by the neurologist at the VA consult in June 2009 are all based upon statement made by the Veteran's wife without consideration of the medical evidence regarding severity or discussion of what the natural progression of sleep apnea would be in a case such as this.  Further, the positive opinions provide no more rationale than restatement of the Veteran's wife account.  As mentioned above, the Veteran's wife is only competent to provide lay statements as to what she has observed and cannot provide a diagnosis of sleep apnea or opine that the symptoms she observed were sleep apnea symptoms.  

The Board also finds that the lapse in time between service and the Veteran seeking treatment for sleep apnea, or filing the instant claim, to weigh against a nexus as well.  The evidence of record indicates that the Veteran was first diagnosed with obstructive sleep apnea in July 2006, a period of more than 42 years since the Veteran was separated from service.  This significant lapse in time between active service and the diagnosis of obstructive sleep apnea weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

In light of the foregoing, the Board finds that the preponderance of the evidence is against a nexus between the current sleep apnea disability and service, to include the Veteran's in-service sleep disturbance.  Service connection is not warranted.  Shedden, at 1167.

The Board also notes that the Veteran's assertion regarding mercury vapors is not competent lay evidence.  The Veteran offers no basis in personal knowledge, common lay knowledge, or what he has been told by a medical expert as to how he could know that mercury vapors could result in sleep apnea.  The only competent evidence on point is the October 2009 VA opinion finding the allegation made no logical sense.  The Board finds that the preponderance of the evidence is against a relationship between the current sleep apnea and of any mercury vapors to which the Veteran may have been exposed during service.  Service connection is not warranted on this basis either.  Shedden, at 1167

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

VA's duty to notify has been satisfied prior to the initial AOJ decisions through a notice letter dated March 2008 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claims of service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records have been associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in obtaining records has been satisfied.  See 38 C.F.R. § 3.159(c)(4).  

The Veteran was afforded an October 2009 medical examination to obtain an opinion as to whether his sleep apnea had been present since service.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

ORDER

Entitlement to service connection for sleep apnea is denied.  




____________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


